               Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 1 of 19. PageID #: 5



                           LORAIN COUNTY COURT OF COMMON PLEAS
T&                               LORAIN COUNTY JUSTICE CENTER
o
 o
Oi
                 1                     225 COURT STREET
                                       ELYRIA, OHIO 44035
     V
         K       MICHAEL MAHONEY                                                     CASE NO. 21CV202728
                 35904 LAUREL CIRCLE
                 NORTH RIDGEVILLE, OH 44039

                         VS.

         TO:     AVIVA METALS INC
                 5311 WEST RIVER RD
                 LORAIN, OH 44055


                                 SUMMONS ON COMPLAINT
                                                                                                   by
         You have been named defendant in a complaint filed in Lorain County Court of Common Pleas
         plaintiff(s):

         MICHAEL MAHONEY
         35904 LAUREL CIRCLE
         NORTH RIDGEVILLE, OH 44039
                                                                                                     is:
         A copy of the complaint is attached hereto. The name and address of the plaintiffs attorney

         BRIAN D SPITZ
         SPITZ LAW FIRM LLC
         25200 CHAGRIN BLVD. STE. 200
         BEACHWOOD, OH 44122
                                                                                                                 upon the
         You are hereby summoned and required to serve a copy of your answer to the complaint
                                                     if he has no  attorney of record, within TWENTY-  EIGHT   (28) DAYS
         plaintiffs attorney, or upon the plaintiff,
               service  of this summons   on  you,   exclusive  of the  day you  receive it.  Your answer must ALSO be
         after
                                                                                                          your answer on
         filed with this Court within three (3) days after you serve, (delivered or by mail), a copy of
         the plaintiffs attorney.
                                                                                                    relief demanded
         If you fail to appear and defend, judgment by default will be rendered against you for the
         in the complaint.
                                                  TOM ORLANDO
                                                    CLERK OF COURTS OF COMMON PLEAS
                                                    LORAIN COUNTY, OHIO   ,
         2/12/2021                                                                      U.
                                                    BY:
                                                                     Deputy Clerk




                                            *21CV202728*


                                                                                                                  EXHIBIT A
      Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 2 of 19. PageID #: 6



                  LORAIN COUNTY COURT OF COMMON PLEAS
                        LORAIN COUNTY JUSTICE CENTER
                              225 COURT STREET
                              ELYRIA, OHIO 44035
K                                                                           CASE NO. 21CV202728
        MICHAEL MAHONEY
        35904 LAUREL CIRCLE
        NORTH RIDGEVILLE, OH 44039

               VS.

TO:     TIM MESSERS
        C/O AVIVA METALS INC
        5311 WEST RIVER RD
        LORAIN, OH 44055


                         SUMMONS ON COMPLAINT
                                                                                    Pleas by
You have been named defendant in a complaint filed in Lorain County Court of Common
plaintiff(s):

MICHAEL MAHONEY
35904 LAUREL CIRCLE
NORTH RIDGEVILLE, OH 44039
                                                                                            is:
A copy of the complaint is attached hereto. The name and address of the plaintiffs attorney

BRIAN D SPITZ
SPITZ LAW FIRM LLC
25200 CHAGRIN BLVD. STE. 200
BEACHWOOD, OH 44122
                                                                                              complaint upon the
You are hereby summoned and required to serve a copy of your answer to the
                                                                   of record, within TWENTY    -EIGHT (28) DAYS
plaintiff's attorney, or upon the plaintiff, if he has no attorney
                                  on you,    exclusive  of the day you  receive it.  Your  answer  must ALSO be
after service of this summons
                                                                                  mail), a copy of your answer on
filed with this Court within three (3) days after you serve, (delivered or by
the plaintiffs attorney.
                                                                                       the relief demanded
If you fail to appear and defend, judgment by default will be rendered against you for
in the complaint.
                                         TOM ORLANDO
                                         CLERK OF COURTS OF COMMON PLEAS
                                         LORAIN COUNTY, OHIO           .
2/12/2021
                                            BY:                    I
                                                             Deputy Clerk




                                   *21CV2 02 728*


                                                                                                          EXHIBIT A
            Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 3 of 19. PageID #: 7



                        LORAIN COUNTY COURT OF COMMON PLEAS
to                            LORAIN COUNTY JUSTICE CENTER
 c
o     £&&&                          225 COURT STREET
O I
                                    ELYRIA, OHIO 44035
       “^^MICHAEL MAHONEY                                                        CASE NO. 21CV202728
            35904 LAUREL CIRCLE
            NORTH RIDGEVILLE, OH 44039

                      VS.

      TO:     DAVE SWINDELL
              C/O AVIVA METALS INC
              5311 WEST RIVER RD
              LORAIN, OH 44055


                               SUMMONS ON COMPLAINT
                                                                                           Pleas by
       You have been named defendant in a complaint filed in Lorain County Court of Common
       plaintiff(s):

       MICHAEL MAHONEY
       35904 LAUREL CIRCLE
       NORTH RIDGEVILLE, OH 44039
                                                                                                    is:
       A copy of the complaint is attached hereto. The name and address of the plaintiff’s attorney

       BRIAN D SPITZ
       SPITZ LAW FIRM LLC
       25200 CHAGRIN BLVD. STE. 200
       BEACHWOOD, OH 44122
                                                                                                            upon the
       You are hereby summoned and required to serve a copy of your answer to the complaint
                                     the plaintiff, if he has no attorney of record, within TWENTY-EIGHT  (28) DAYS
       plaintiffs attorney, or upon
                                                                                                      must ALSO be
       after service of this summons on you, exclusive of the day you receive it. Your answer
                                                                                                      your answer on
       filed with this Court within three (3) days after you serve, (delivered or by mail), a copy of
       the plaintiffs attorney.
                                                                                                  relief demanded
       If you fail to appear and defend, judgment by default will be rendered against you for the
       in the complaint.
                                                TOM ORLANDO
                                                CLERK OF COURTS OF COMMON PLEAS
                                                LORAIN COUNTY, OHIO
       2/12/2021
                                                 B                        r>i a MiO
                                                                  Deputy Clerk




                                         *21CV2 02 72 8 *


                                                                                                             EXHIBIT A
      Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 4 of 19. PageID #: 8




       ^7)
                  LORAIN COUNTY COURT OF COMMON PLEAS
                        LORAIN COUNTY JUSTICE CENTER
                              225 COURT STREET
                              ELYRIA, OHIO 44035

S^^MICHAEL MAHONEY                                                            CASE NO. 21CV202728
    35904 LAUREL CIRCLE
    NORTH RIDGEVILLE, OH 44039
                VS.

TO:     SCOTT STAMPCO
        C/O AVIVA METALS INC
        5311 WEST RIVER RD
        LORAIN, OH 44055

                         SUMMONS                   ON       COMPLAINT

                                                                                    Pleas by
You have been named defendant in a complaint filed in Lorain County Court of Common
plaintiff(s):

MICHAEL MAHONEY
35904 LAUREL CIRCLE
NORTH RIDGEVILLE, OH 44039
                                                                                             is:
A copy of the complaint is attached hereto. The name and address of the plaintiff’s attorney

BRIAN D SPITZ
SPITZ LAW FIRM LLC
25200 CHAGRIN BLVD. STE. 200
BEACHWOOD, OH 44122
                                                                                                complaint upon the
You are hereby summoned and required to serve a copy of your answer to the
                        upon  the plaintiff, if he has  no attorney of record, within TWENTY     -EIGHT (28) DAYS
plaintiffs attorney, or                                                                              must ALSO be
after service of this summons on you, exclusive of the day          you  receive it.  Your   answer
                                                after you serve, (delivered or by   mail), a copy of your answer on
filed with this Court within three (3) days
the plaintiffs attorney.
                                                                                           relief demanded
If you fail to appear and defend, judgment by default will be rendered against you for the
in the complaint.
                                         TOM ORLANDO
                                         CLERK OF COURTS OF COMMON PLEAS
                                         LORAIN COUNTY, OHIO
2/12/2021
                                                                      tiam
                                                              Deputy Clerk




                                    *21CV2 02 72 8 *


                                                                                                            EXHIBIT A
           Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 5 of 19. PageID #: 9


!




                                                     FILED
                                       IN THt OQURT Ot^OOIylMON PLEAS
                                            LORAIN COUNTY, OHIO
                                           mzi   rr" io amQsI           \        s?'\.
                                                                                 »             it      'P
                                                                                                            n
         MICHAEL MAHONEY                           )               CABE.N
         35904 Laurel Circle          OOUfJOF COMMON
         North Ridgeville, Ohio 44039              )               JUDGE:
                                                            )                            ,k;HN R. yiRALDi
                                        Plaintiff,          )
                                                            )
                                  v.                        )     COMPLAINT FOR DAMAGES
                                                            )     AND REINSTATEMENT
         AVIVA METALS, INC.                                 )
         5311 West River Road                               )     JURY DEMAND ENDORSED
         Lorain, Ohio 44055                                 )     HEREIN
                                                            )
                  Serve also:                               )
                  MICHAEL J. GREATHEAD,                     )
                                                                                               •'s'N
                  Statutory Agent                           )
                  5311 West River Road                      )                              <
                  Lorain, Ohio 44055                        )
                                                            )
                  -and-                                     )
                                                            )
         TIM MESSERS                                        )
         c/o AVIVA METALS, INC.                             )
         5311 West River Road                               )
         Lorain, Ohio 44055                                 )
                                                            )
                  -and-                                     )
                                                            )
         DAVE SWINDELL                                      )
         c/o AVIVA METALS, INC.                             )
         5311 West River Road                               )
         Lorain, Ohio 44055                               - )
                                                            )
                  -and-                                     )
                                                            )
         SCOTT STAMPCO                                      )
         c/o AVIVA METALS, INC.                             )
         5311 West River Road                               )
         Lorain, Ohio 44055                                 )
                                                            )
                                        Defendants.         )

                Plaintiff, Michael Mahoney, by and through undersigned counsel, as his Complaint against

        the Defendants, states and avers the following:


    The Employee's Attorney. TM




                                                                                                        EXHIBIT A
     Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 6 of 19. PageID #: 10




                                         PARTIES AND VENUE

    1. Mahoney is a resident of the city of North Ridgeville, county of Lorain, state of Ohio.

    2. Aviva is a foreign corporation with its principal place of business in Ohio located at 5311 West

        River Road, Lorain, Ohio 44055.

    3. Tim Messers is a resident of the state of Ohio.

    4. Messers was at all times hereinafter mentioned, an individual who was a manager and/or

        supervisor at Aviva who acted directly or indirectly in the interest of Aviva.

    5. Messers was at all times hereinafter mentioned an employer within the meaning of R.C. §

        4112.02.                                                                                                   !•;
                                                                                                                   L
                                                                                                                   ?;•
    6. Dave Swindell is a resident of the state of Ohio.

    7. Swindell was at all times hereinafter mentioned, an individual who was a manager and/or

        supervisor at Aviva who acted directly or indirectly in the interest of Aviva.

    8. Swindell was at all times hereinafter mentioned an employer within the meaning of R.C. §

        4112.02.

    9. Scott Stampco is a resident of the state of Ohio.

    10. Stampco was at all times hereinafter mentioned, an individual who was a manager and/or

        supervisor at Aviva who acted directly or indirectly in the interest of Aviva.

    11. Stampco was at all times hereinafter mentioned an employer within the meaning of R.C. §

        4112.02.

    12. All of the material events alleged in this Complaint occurred in Lorain County.

    13. Therefore, personal jurisdiction is proper over Defendants pursuant to Ohio Revised Code

        §2307.382(A)(1) and (4).

    14. Venue is proper pursuant to Civ. R. 3(C)(3)&(6).




The Employee's Attorney. TM
                                                       2                                           ■
                                                                                                        wm
                                                                                                         ;j W :
                                                                                                        apisk
                                                                                                       -T- -.Sr



                                                                                                       EXHIBIT A
     Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 7 of 19. PageID #: 11




    15. This Court is a court of general jurisdiction over the claims presented herein, including all

        subject matters of this Complaint.

    16. Within 300 days of the conduct alleged below, Mahoney filed a Charge of Discrimination with the

        Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2021-00950 against

        Aviva, operating at 5311 West River Road, Lorain, Ohio 44055.

    17. Plaintiff will amend this complaint to include federal claims once the EEOC issues Mahoney

        his Right to Sue Letter.                                                                               f


                                                 FACTS

    18. Mahoney is a former employee of Aviva.

    19. Mahoney began working for Aviva on or around November 6, 2017.

    20. Mahoney began working for Aviva as a furnace operator.

    21. While working for Aviva, Aviva did not provide Mahoney with an Employee Handbook.

    22. In or around January 2019, Mahoney began to experience symptoms of a seizure disorder.

    23. On or around January 27, 2019, Mahoney passed out while working at Aviva.

    24. After Mahoney passed out at work on January 27, 2019, Mahoney sought medical treatment.

    25. On or around January 27, 2019, after Mahoney sought medical treatment from passing out at

        work, Mahoney was diagnosed with a psychogenetic seizure disorder.

    26. As a result of suffering from a seizure disorder, Mahoney is and was considered disabled

        within the meaning of R.C. § 4112.01 (A)(l 3).

    27. In the alternative, Messers perceived Mahoney as being disabled.

    28. In the alternative, Messers perceived that Mahoney’s medical condition constituted a physical

        impairment.




The Employee’s Attorney. TM
                                                     3                                               lit
                                                                                                      ir



                                                                                                   EXHIBIT A
     Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 8 of 19. PageID #: 12




    29. In the alternative, Messers perceived Mahoney’s disability to substantially impair one or more

        of his major life activities, including working.

    30. Despite this actual or perceived disabling condition, Mahoney was still able to perform the

        essential functions of his job.

    31. Mahoney began using leave under the Family Medical Leave Act on or around January 27,

        2019 for his seizure disorder.

    32. Mahoney ended his FMLA leave on or around February 25, 2019.

    33. After Mahoney returned from his FMLA leave on or around February 25, 2019, he returned to

        work at Aviva.

    34. After Mahoney returned to work at Aviva on or around February 25, 2019, Mahoney started

        on light duty.

    35. In or around March 2020, Aviva cleared Mahoney to return to full duty without restrictions.

    36. In or around April 2020, Aviva gave Mahoney a new job order (“Dangerous Order”).

    37. Prior to the Dangerous Order, Mahoney would process 400-600 pounds of material per hour

        in the furnace.

    38. The Dangerous Order required Mahoney to process 1100-1200 pounds of material per hour in

        the furnace.

    39. Aviva failed to ensure a safe work environment for Mahoney.

    40. The Dangerous Order created an unsafe work environment.

    41. Aviva creating an unsafe work environment for Mahoney was an adverse employment.

    42. Aviva knowingly created an unsafe work environment.

    43. Aviva’s failure to ensure a safe work environment is a violation of R.C. § 4101.11




The Employee’s Attorney. TM
                                                       4
                                                                                                         m

                                                                                                  EXHIBIT A
     Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 9 of 19. PageID #: 13




    44. R.C. § 4101.11 providesthat“[e] very employer shall furnish employment which is safe for the

        employees engaged therein,” and “[n]o employer shall require, permit, or suffer any employee

        to go or be in any employment or place of employment which is not safe...”

    45. Aviva’s failure to ensure a safe work environment is in violation of R.C. §4)01.12.

    46. R.C. § 4101.12provides that “No employer shall require, permit, or suffer any employee to go

        or be in any employment or place of employment which is not safe, and no such employer shall

        fail to furnish, provide, and use safety devices and safeguards, or fail to obey and follow orders

        or to adopt and use methods and processes reasonably adequate to render such employment

        and place of employment safe

    47. R.C. § 4101.12furtherprovides that “No employer shall fail to do every other thing reasonably

        necessary to protect the life, health, safety, and welfare of such employees or frequenters.”

    48. R.C. § 4101.12 further provides that “No such employer or other person shall construct,

        occupy, or maintain any place of employment that is not safe.”

    49. Aviva’s failure to ensure a safe work environment is in violation of Ohio public policy as

        recognized by the Ohio Supreme Court: “Ohio public policy favoring workplace safety is an

        independent basis upon which a cause of action for wrongful discharge in violation of public

        policy may be prosecuted.” Pytlinski v. Brocar Prod., Inc., 2002-Ohio-66, 94 Ohio St. 3d 77,

        80, 760 N.E.2d 385, 388 (2002)

    50. On or around April 23,2020, Mahoney complained to Tim Messer about the Dangerous Order

        (“Safety Complaint”).

    51. Messers was at all times hereinafter mentioned, an individual who was a manager and/or

        supervisor at Aviva who acted directly or indirectly in the interest of Aviva.




The Employee's Attorney. TM
                                                       5                                                 ss  &




                                                                                                      EXHIBIT A
    Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 10 of 19. PageID #: 14

                                                                                                                 i'




    52. During the Safety Complaint, Mahoney also complained to Dave Swindell about the

        Dangerous Order.

    53. Swindell was at all times hereinafter mentioned, an individual who was a manager and/or

        supervisor at Aviva who acted directly or indirectly in the interest of Aviva.

    54. During the Safety Complaint, Mahoney told Messer and Swindell that the way he was being

        told to operate the furnace was dangerous.

    55. During the Safety Complaint, Mahoney told Messer and Swindell that the Dangerous Order

        was overly burdensome to the furnace.

    56. During the Safety Complaint, Mahoney told Messer and Swindell that the Dangerous Order

        was overly burdensome to the Aviva’s employees, including Mahoney.

    57. Aviva has a policy and practice of fully investigating reports of unsafe work conditions.

    58. Aviva has a policy and practice of getting written statements from all witnesses to unsafe work

        conditions regarding Mahoney’s Safety Complaint.

    59. Aviva violated their policy and practice of getting written statements from all witnesses to

        unsafe work conditions regarding Mahoney’s Safety Complaint.

    60. Aviva disregarded Mahoney’s Safety Complaint and failed to take any action with respect to

        unsafe work conditions.

    61. On or around April 23,2020, an accident involving the furnace occurred while Mahoney was

        at work (“Pour Out”).

    62. During the Pour Out, molten metal poured out of the furnace during the cooling process.

    63. Upon information and belief, the Pour Out occurred due to an equipment malfunction

        alongside an overloaded furnace.

    64. The Pour Out occurred due to the Dangerous Order.


                                                                                                           ■i

                                                      6                                       80s-
The Employee’s Attorney.YM                                                                             1M



                                                                                                     EXHIBIT A
     Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 11 of 19. PageID #: 15




    65. The Pour Out caused Mahoney to become severely shaken.

    66. After the immediate danger of the Pour Out subsided, Mahoney went into the locker room to

        regain his composure.

    67. While Mahoney was in the locker room trying to regain his composure after the Pour Out,

        Mahoney began to recognize symptoms of an oncoming seizure.

    68. After Mahoney began to recognize symptoms of an oncoming seizure, Mahoney told Scott

        Stampco that he was about to have a seizure.

    69. After Mahoney began to recognize symptoms of an oncoming seizure, Mahoney told Scott

        Stampco that he needed to see a doctor immediately.

    70. Stampco was at all times hereinafter mentioned, an individual who was the head of human

        resources at Aviva who acted directly or indirectly in the interest of Aviva.

    71. Stampco initially refused to allow Mahoney to get med ical attention.

    72. Instead of allowing Mahoney to get medical attention after the Pour Out, Stampco told

        Mahoney to go speak to Messers and Swindell.

    73. After Stampco initially refused to allow Mahoney to get medical attention after the Pour Out,

        Mahoney was forced to seek medical attention regardless.

    74. After Mahoney sought out medical attention on or around April 23, 2020, his doctor gave

        Mahoney a note putting him off of work.

    75. On April 24, 2020, Mahoney met with Swindell over the phone (“Termination Meeting”).

    76. During the Termination Meeting, Swindell terminated Mahoney’s employment.

    77. During the Termination Meeting, Swindell blamed Mahoney for the Pour Out.

    78. Similarly-situated non-disabled employees were not terminated for causing situations like

        that of the Pour Out.




The Employee's Attorney. TM
                                                      i                                             m
                                                                                                    M



                                                                                                  EXHIBIT A
    Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 12 of 19. PageID #: 16




    79. Matt McCartney was at all times hereinafter mentioned, an individual who was an employee f

        Aviva.

    80. In or around November 2017, McCartney caused a situation similar to the Pour Out.

    81. Aviva did not terminate McCartney for causing a situation similar to the Pour Out.

    82. Upon information and belief, McCartney is not disabled.

    83. Upon information and belief, McCartney did not complain about unsafe working conditions at

        Aviva.

    84. Upon information and belief, McCartney did not take FMLA leave.

    85. During the Termination Meeting, Swindell told Mahoney “we consider it that you terminated

        yourself.”

    86. When Swindell told Mahoney “we consider it that you terminated yourself,” Swindell was

        indicating that Aviva was terminating Mahoney without just cause.

    87. During the Termination Meeting, Mahoney told Swindell that he did not resign.

    88. During the Termination Meeting, Mahoney gave Swindell the doctor’s note from April 23,

        2020.

    89. At the time of the Termination Meeting, Mahoney had about 8 weeks of unused FMLA leave.

    90. Upon information and belief, Aviva has a progressive disciplinary policy.

    91. Under the progressive disciplinary policy, Mahoney had not been given a verbal warning for

        the Pour Out.

    92. Under the progressive disciplinary policy, Mahoney had not been given a written warning for

        the Pour Out.

    93. Under the progressive disciplinary policy, Mahoney had not been given a final written warning

        for the Pour Out.


                                                                                                        .ci
                                                    8
The Employee’s Attomey. TM                                                                              m
                                                                                                   iPS:®


                                                                                                 EXHIBIT A
    Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 13 of 19. PageID #: 17




    94. Under the progressive disciplinary policy, Mahoney had not been given a suspension for the

        Pour Out.

    95. Prior to terminating Mahoney, Defendants never issued any written communication criticizing

        the Pour Out.

    96. Skipping progressive disciplinary steps for workplace accidents is an adverse employment

        action.

    97. Skipping progressive disciplinary steps for workplace accidents is an adverse action

    98. The Pour Out did not actually motivate Defendants’ decision to terminate Mahoney.

    99. The Pour Out was insufficient to motivate the termination of Mahoney.

    100.    The Pour Out was mere pretext to terminate Mahoney.

    101.    Non-disabled employees were given more favorable treatment under the progressive

        disciplinary system than Mahoney.

    102.     Employees that did not make complaints like the Safety Complaints about the Dangerous

        Orders were given more favorable treatment under the progressive disciplinary system than

        Mahoney.

    103.     On or about April 24,2020, Aviva actually terminated Mahoney because of his disability.

   104. On or about April 24, 2020, Aviva actually terminated Mahoney in retaliation for making the

        Safety Complaints about the Dangerous Orders.

   105. On or about April 24,2020, Aviva actually terminated Mahoney because he complained about

        unsafe working conditions at Aviva.

   106. On or about April 24, 2020, Aviva actually terminated Mahoney to prevent him from using his

        remaining FMLA leave.




            Pis                                     9                                          p: -
The Employee’s Attorney. TM




                                                                                                      EXHIBIT A
    Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 14 of 19. PageID #: 18




   107. As a direct and proximate result of Defendant’s conduct, Mahoney suffered and will continue

        to suffer damages, including economic and emotional distress damages.

         COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF R.C. S 4112.02 et sea.
                                  (Against all Defendants.)

   108. Mahoney restates each and every prior paragraph of this Complaint, as if it were fully restated

        herein.

   109. Mahoney suffers from a psychogenic seizure disorder.

   110. Mahoney is disabled.

   111. In the alternative, Defendants perceived Mahoney as being disabled.

   112. Mahoney’s condition constituted a physical impairment.

   113. Alternatively, Defendants perceived Mahoney’s condition to constitute a physical impairment.

   114. Mahoney’s condition substantially impaired one or more of his major life activities including

        working.

   115. Alternatively, Messers perceived Mahoney’s condition to substantially impair one or more of

        his major life activities including working.

   116. Messers treated Mahoney differently than other similarly-situated employees based on his

        disabling condition.

   117. Messers treated Mahoney differently than other similarly-situated employees based on his

        perceived disabling condition.

   118. On or about April 24,2020, Defendant terminated Mahoney’s employment without just cause.

   119. Defendant terminated Mahoney’s employment based his disability.

   120. Defendant terminated Mahoney’s employment based his perceived disability.

   121. Defendant violated R.C. § 4112.02 when it discharged Mahoney based his disability.




                                                       10
The Employee's Attorney.TM                                                                                W\
                                                                                                      'nx'S&if
                                                                                                           jg



                                                                                                   EXHIBIT A
    Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 15 of 19. PageID #: 19




   122.Defendant violated R.C. § 4112.02 when it discharged Mahoney based on his perceived

        disability.

   123. Defendants violated R.C. § 4112.02 by discriminating against Mahoney based on his perceived

        disabling condition.

   124. Mahoney suffered emotional distress as a result of Defendants’ conduct, and is entitled

        emotional distress damages pursuant to R.C. § 4112.01 et seq.

   125. As a direct and proximate result of Defendant’s conduct, Mahoney suffered and will continue

        to suffer damages, including economic and emotional distress damages.

        COUNT II: WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
                      (Against Defendant Aviva Metals, Inc only.)

   126. Mahoney restates each and every prior paragraph of this Complaint, as if it were fully

        restated herein.

   127. A clear public policy exists and is manifested in Ohio statutes and/or administrative

        regulations, or in the common law, against terminating and/or retaliating against an employee

        because he engages in protected activity under Ohio law.

   128. A clear public policy exists and is manifested in R.C. § 4101.11 stating that“[e]very employer

        shall furnish employment which is safe for the employees engaged therein,” and “[n]o

        employer shall require, permit, or suffer any employee to go or be in any employment or place

        of employment which is not safe...”

   129. A clear public policy exists and is manifested in R.C. § 4101.12 stating that “No employer

        shall require, permit, or suffer any employee to go or be in any employment or place of

        employment which is not safe, and no such employer shall fail to furnish, provide, and use

        safety devices and safeguards, or fail to obey and follow orders or to adopt and use methods

        and processes reasonably adequate to render such employment and place of employment safe.”



The Employee's Attorney. TM
                                                    11
                                                                                                    m
                                                                                                   j§p&jgi


                                                                                                  EXHIBIT A
    Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 16 of 19. PageID #: 20




   130. A clear public policy exists and is manifested in R.C. § 4101.12 stating that “No employer

        shall fail to do every other thing reasonably necessary to protect the life, health, safety, and

        welfare of such employees or frequenters.”

   131. A clear public policy exists and is manifested in R.C. § 4101.12 stating that “No such employer

        or other person shall construct, occupy, or maintain any place of employment that is not safe.”

   132. The Ohio Supreme Court recognized that Ohio allows an individual to seek a public policy

        claim if they are terminated in retaliation for reporting to their employer that they are forced

        to work in an unsafe work environment. Greeley v. Miami Valley Maintenance Contrs., Inc.,

        (1990), 49 Ohio St.3d 228. See also Pytlinski v. Brocar Products, Inc., 94 Ohio St.3d 77 (Ohio
                                                                                                                !
        2011); Jenkins v. Cent. Transp., Inc., No. 09CV525, 2010 WL 420027 (N.D. Ohio Jan. 29,

        2010).

   133. The Ohio Supreme Court recognized a clear public policy exists and is manifested in stating:

        “Ohio public policy favoring workplace safety is an independent basis upon which a cause of

        action for wrongful discharge in violation of public policy may be prosecuted ” Pytlinski v.

        Brocar Prod., Inc, 2002-Ohio-66, 94 Ohio St. 3d 77, 80, 760 N.E.2d 385, 388 (2002).

   134. A clear public policy exists and is manifested in Ohio statutes, and/or administrative

        regulations, or in the common law, against terminating an employee based on his complaints

        of dangerous, unsafe, or illegal activity.

   135. In terminating Mahoney’s employment as a result of his complaints regarding the Dangerous

        Orders, Aviva dissuaded employees from making complaints regarding workplace safety.

   136. Aviva’s continued failure to remedy the Dangerous Order jeopardizes Ohio’s public policy

        favoring workplace safety as established though Pytlinski, 94 Ohio St. 3d 77, at 80; and R.C.

         §§4101.11 & 4101.12.




The Employee’s Attorney. TM
                                                     12
                                                                                                           fm

                                                                                                    EXHIBIT A
    Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 17 of 19. PageID #: 21




   137. Aviva’s discharge of Mahoney jeopardizes these public policies.

   138. Aviva’s discharge of Mahoney was motivated by conduct related to these public policies.

   139. Aviva had no overriding business justification to discharge Mahoney.

   140. As a direct and proximate result of Nichols’s conduct, Mahoney has suffered and will continue

        to suffer damages, including economic and emotional distress damages

                COUNT III: UNLAWFUL INTERFERENCE WITH FMLA RIGHTS
                                 (Against all Defendants.)

   141. Mahoney restates each and every prior paragraph of this Complaint, as if it were fully

        restated herein.

   142.Pursuant to 29 U.S.C. § 2601 et seq., covered employers are required to provide employees

        job-protected unpaid leave for qualified medical and family situations.

   143. Aviva is a covered employer under the FMLA.

   144. During his employment, Mahoney qualified for FMLA leave.

   145. During his employment, Mahoney attempted to request FMLA leave by asking Defendants if

        he qualified to take FMLA leave.

   146. On or around April 23, 2020, Aviva terminated Mahoney’s employment.

   147. At the time of his termination, Mahoney had about 8 weeks of unused FMLA leave.

   148. Aviva terminated Mahoney’s employment to prevent Mahoney from using his remaining

        FMLA leave.

   149. Defendants unlawfully interfered with Mahoney’s exercise of his rights under the FMLA in

        violation of Section 105 of the FMLA and section 825.220 of the FMLA regulations.

   150. As a direct and proximate result of Defendants’ conduct, Mahoney is entitled to all damages

        provided for in 29 U.S.C. § 2617, including liquidated damages, costs and reasonable

        attorney’s fees.

                                                                                                        ')

The Employee's Attorney. TM
                                                    13                                      ms.
                                                                                                    put
                                                                                                  EXHIBIT A
    Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 18 of 19. PageID #: 22




                                       DEMAND FOR RELIEF

    WHEREFORE, Mahoney demands from Defendants the following:

    (a) Issue an order requiring Defendants to restore Mahoney to one of the positions to which he

        was entitled by virtue of his application and qualifications, and expunge his personnel file of

        all negative documentation;

    (b) An award against each Defendant of compensatory and monetary damages to compensate

        Mahoney for physical injury, physical sickness, lost wages, emotional distress, and other

        consequential damages, in an amount in excess of $25,000 per claim to be proven at trial;

    (c) An award of punitive damages against each Defendant in an amount in excess of $25,000;

    (d) An award of reasonable attorneys’ fees and non-taxable costs for Mahoney claims as allowable

        under law;                                                                                                 I
    (e) An award of the taxable costs of this action; and

    (f) An award of such other relief as this Court may deem necessary and proper.

                                                            Respectfully submitted,




                                                            Brian D. Spitz (u068816)
                                                            The Spitz Law Firm, LLC
                                                            25200 Chagrin Boulevard, Suite 200
                                                            Beachwood, OH 44122
                                                            Phone: (216) 291-4744
                                                            Fax: (216)291-5744
                                                            Email: brian.spitz@spitzlawfirm.com


                                                            Attorneys For PlaintiffMichael Mahoney




                                                                                                              •n
                                                                                                          A
                                                     14
The Employee’s Attorney. TM




                                                                                                     EXHIBIT A
    Case: 1:21-cv-00626-JG Doc #: 1-1 Filed: 03/19/21 19 of 19. PageID #: 23




                                      JURY DEMAND

        Plaintiff Michael Mahoney demands a trial by jury by the maximum number of jurors
        permitted.




                                                      A
                                                              t
                                                   Brian D. S itif0068816)


                                                   Attorneys For PlaintiffMichael Mahoney




The Employee’s Attorney. TM
                                              15                                              Wt
                                                                                             .§4i
                                                                                            EXHIBIT A
